DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 12-16 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a system comprising first and second material compositions as claimed wherein a first deposition nozzle and a material supply mechanism as claimed are configured to form a first and second pattern layer from the first material composition such as to form a space with a cross section that varies along with the first and second pattern layer and wherein the second material composition, which is different from the first material composition, is deposited from a second material deposition nozzle to form a shaped 3D object identical in shape to the space between the first and second pattern layers in combination with the other features instantly claimed.  The system claims are understood to positively require each of the first and second materials as claimed. The prior art of record does not provide a teaching or suggestion to utilize the claimed pseudoplastic material in a system configured to form the claimed first and second pattern layer having a space with a cross section that varies as claimed and filling that space with a different second material in combination with the other features instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fan et al. (US 5,474,719) disclose the use of pseudoplastic materials in a layered manufacturing process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742